Citation Nr: 1448310	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether a rating reduction from 30 percent to 10 percent for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability) was proper.

2.  Entitlement to a disability rating in excess of 30 percent prior to May 1, 2010, and 10 percent thereafter for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability).

3.  Entitlement to a disability rating in excess of 20 percent prior to July 31, 2008 and 30 percent thereafter for degenerative joint disease, right knee (on the basis of limitation of extension).

4.  Entitlement to a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for degenerative joint disease, right knee (on the basis of limitation of flexion).

5.  Entitlement to a disability rating in excess of 10 percent for left knee pain and musculoligamentous strain (on the basis of limitation of extension).

6.  Entitlement to a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for left knee pain and musculoligamentous strain (on the basis of limitation of flexion).

7.  Entitlement to a separate compensable disability rating for left knee pain and musculoligamentous strain (on the basis of instability).


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to October 1991.

This matter comes to the Board of Veterans' Appeals (Board) from February 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a hearing before a Veterans Law Judge in November 2011.  A transcript of that hearing is in the Veteran's file.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of his 30 percent rating for his right knee instability via a December 2009 rating decision and a December 2009 letter; he was notified of his right to submit additional evidence and request a predetermination hearing.  

2.  A February 2010 rating decision reduced the rating assigned to the Veteran's right knee for his right knee instability from 30 percent to 10 percent, effective May 1, 2010.  

3.  At the time of the February 2010 rating decision, the prior 30 percent rating for the Veteran's right knee instability had been in effect for five years or longer.  

4.  At the time of the February 2010 rating decision, the medical evidence reflected objective evidence of material improvement in the Veteran's right knee instability under the ordinary conditions of his life.

5.  Prior to May 1, 2010, the Veteran was in receipt of the maximum schedular rating available for right knee instability; after May 1, 2010, the Veteran's right knee instability was manifest by mild symptoms.

6.  The Veteran's right knee extension was full with pain prior to July 31, 2008 and limited at worst to 20 degrees with pain thereafter.

7.  The Veteran's right knee flexion was to 80 degrees with consideration of pain prior to April 25, 2010, and to 100 degrees with pain thereafter.

8.  The Veteran's left knee flexion was to 115 degrees with consideration of pain prior to April 25, 2010, and to 120 degrees with pain thereafter.

9.  Throughout the period of appeal, extension of the Veteran's left knee was limited, with pain, to 5 degrees.

10.  Throughout the period of appeal, the Veteran experienced mild instability of the left knee.



CONCLUSIONS OF LAW

1.  The reduction of the disability rating for right knee instability from 30 percent to 10 percent, effective May 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.71a, Diagnostic Code 5257 (2013).

2.  The criteria for disability ratings in excess of 30 percent prior to May 1, 2010, and 10 percent thereafter for instability of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for disability ratings in excess of 20 percent prior to July 31, 2008 and 30 percent thereafter for limitation of extension of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

4.  The criteria for a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for limitation of flexion of the right knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

5.  Throughout the period of appeal, the criteria for a disability rating in excess of 10 percent for limitation of extension of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2013).

6.  The criteria for a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for limitation of flexion of the left knee have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

7.  Extending every benefit of the doubt to the Veteran, throughout the period of appeal, the criteria for a separate 10 percent disability rating for instability of the left knee have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the claims for increased ratings, the Board finds that a VCAA letter dated in August 2008 fully satisfied the notice requirements of the VCAA, and that the letter was provided prior to the initial adjudication of the Veteran's claims for higher ratings.  Thus, the Veteran was provided timely VCAA notice.

Concerning the rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Generally, when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction, and the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  Id.  In a letter and decision dated in December 2009, the RO notified the Veteran of the proposed reduction in the rating assigned to his service-connected right knee on the basis of instability.  In the letter, the RO informed the Veteran of the type of evidence necessary he could submit to prevent such a reduction and that he could request a personal hearing.  Following consideration of the evidence, the RO, by a February 2010 rating action, formally reduced the rating assigned to the Veteran's right knee for his right knee instability from 30 percent to 10 percent, effective May 1, 2010.  As such, the Board finds that the requirements under Section 3.105 were followed, and the Board finds that the duty to notify has been met.  

Moreover, the Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal.  Although the Board hearing did not specifically spell out the criteria for restoration of a disability rating, it is particularly salient to the Board that during his Board hearing, the Veteran's representative and VLJ both asked questions of the Veteran to explore the nature and history of his bilateral knee symptoms.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative have demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file. The Board finds no indication that other available, outstanding, relevant records exist.  Therefore, the Board concludes that all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran when necessary to evaluate the severity of his disability.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

Throughout the period of appeal, the RO has provided the Veteran with no less than four VA examinations, most recently in April 2014.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate testing, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  As the objective evidence of record does not indicate that there has been a material change in the knee disabilities on appeal since his last VA examination, the Board will decide these issues based on the evidence of record. 

The Board has considered the Veteran's assertions that he should be examined by an orthopedic specialist.  However, the VA examination reports of record include range of motion measurements, and specifically note that those measurements were achieved with the use of a goniometer.  Further, as the September 2008, November 2009, October 2010, and April 2014 VA examinations were conducted in conjunction with an interview with the Veteran and the report documents range of motion findings and the symptomatology of the Veteran's knee disabilities, the Board finds that the examinations were adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In January 2014, the Board remanded this case for further development.  Specifically, this remand instructed the AOJ to schedule the Veteran for an updated VA examination.  The requested examination was provided in April 2014.  As such, the Board finds that the purpose of the prior remand has been fulfilled, and there has been substantial compliance with its prior remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Rating Reduction

      A.  Law and Regulations

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.

Diagnostic Code 5257 provides ratings for subluxation or lateral instability of the knee.  A 10 percent disability rating applies for slight recurrent subluxation or lateral instability of the knee, a 20 percent disability rating for moderate recurrent subluxation or lateral instability, and a 30 disability percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Use of terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

      B.  Factual Background

In July 2008, the Veteran filed a claim for an increased rating for his right knee disability, and at that time, VA medical records were associated with the claims file.  These records reflect that in October 2007, he was seen for knee pain.  His right knee range of motion was from 0 to 140 degrees.  Crepitus was present throughout the range of motion.  The examiner indicated that the right knee was stable to varus and valgus stress.  There was a negative Lachman's test, negative posterior and anterior drawer's test, and negative McMurray's sign.

A VA treatment record from May 2008 noted a history of instability.  The examiner indicated that the right knee had a negative Lachman test and positive McMurray test over the lateral joint line.  There was also tenderness to palpation over the anterior lateral and medial joint lines.  Right knee extension was full, and flexion was to 110 degrees.  

A private treatment record from May 2008 reflects the Veteran's complaints of ongoing painful discomfort, catching, locking, and trouble with day to day activities.  The examiner noted a 2+ effusion in the right knee, tenderness, and crepitation.  No appreciative instability was found.  He subsequently underwent a right knee arthroscopy.

He was afforded a VA compensation and pension examination in September 2008.  At that time, the Veteran reported increasing bilateral knee pain.  He took ibuprofen twice a day, and he constantly used knee braces.  It was noted that the Veteran could only stand for 15 to 30 minutes.  The examiner observed an antalgic gait, but there was no abnormal weightbearing or ankylosis.  The Veteran reported that his knees had given out in the past.  Using a goniometer, right knee flexion was from 15 to 115 degrees.  The Veteran could not completely extend his right knee.  Minimal ACL laxity was noted, but it was also noted that the McMurray's test had been positive in the past.  Moderate crepitus and popping of the right knee was found.  The Deluca examination consisted of four additional exercises in the right knee from 20 degrees to 90 degrees with mild to moderate pain, moderate weakness and fatigue, but no incoordination.  At the end of the examination report, the examiner specified that no instability was found.  The examiner opined that the Veteran's knee had a moderate effect on his ability to participate in sports and exercise; and had a mild effect on recreation.  The examiner indicated that the knee would cause no problem with chores, shopping, traveling, feeding, bathing, dressing, toileting, grooming, or driving.

In October 2008, he received follow-up treatment at a VA Medical Center.  At the time, the Veteran was observed to have a better range of motion and a normal gait.  The right knee had a slightly decreased range of motion and an audible click on movement.  A physical therapy note documented ligament laxity, more severe in the right knee as compared to the left.

In February 2009, the Veteran commented that his right knee was very unstable.  He felt that if he did not use his knee braces, he would collapse.

On VA compensation and pension examination in November 2009, the Veteran reported continued worsening of his knees.  He continued to treat them with ibuprofen.  Instability, stiffness, weakness, fatigability, and lack of endurance were reported.  No dislocation of subluxation was noted.  The Veteran reported moderate flare-ups two or three times per week that were alleviated by rest, elevation, and ibuprofen.  The Veteran continued to work; however, he had stopped all sports and limited his recreation, chores, shopping, and exercise during flares.  The Veteran used a brace and was able to stand for 15 to 30 minutes.  He walked with an antalgic gait, but there was no evidence of abnormal weightbearing.

Concerning the right knee, the examiner observed clicking, snapping, and mild instability.  Right knee flexion was from 10 to 85 degrees, and extension was limited by 10 degrees.  After repetitive motion, right knee flexion was from 10 to 80 degrees with pain.  There was decreased mobility, problems with lifting and carrying, and difficulty reaching.  The examiner opined that the Veteran's knee would prevent him from participating in sports; had a severe effect on his ability to exercise; had a moderate effect on his ability to perform chores and recreation; and had a mild effect on shopping and traveling.  The examiner indicated that the knee would cause no problem with feeding, bathing, dressing, toileting, grooming, or driving.

A private treatment record from January 2010 reflects that the Veteran felt insecurity in his right knee.  He experienced pain and swelling every day, and his knee would lock.  The examiner indicated that the right knee range of motion was from 5 to 130 degrees with flexion.  There was a large effusion.  The Veteran was able to straight leg raise and hold knee extension.  The examiner indicated that the right knee had to be unlocked at the patellofemoral joint to get mobility.  The knee ligaments were deemed reasonably stable.  

In March 2010, the Veteran underwent a right knee arthroscopy with arthroscopic lateral release.  A physical therapy note from March 2010 reflects that the range of motion of the right knee was to 96 degrees of flexion and -5 degrees of extension.  The Veteran was unable to balance on a single leg.  In April 2010, the physical therapist indicated that flexion of the right knee was to 137 degrees, and extension was to -7 degrees.

On VA compensation and pension examination in October 2010, the Veteran reported that he had pain, weakness, stiffness, and occasional effusions which were brought on by daily flare ups.  The Veteran worked as a mailman, and he was currently able to walk his entire mail route, although he had difficulty with stairs.  His flare ups limited his speed and motion.  He used a knee brace every day on his right knee.

The examiner used a goniometer to obtain range of motion findings.  Right knee extension was to -10 degrees.  Flexion was to 115 degrees and to 123 degrees with pain.  The knee was stable to varus and valgus stresses.  McMurray's test was negative, and Lachman's exam was symmetric with a firm endpoint.  Repetitive motion brought on a mild increase in pain without any additional weakness, fatigability, incoordination, lack of endurance, or additional loss of range of motion.

At his November 2011 Board hearing, the Veteran said that he really didn't have any cartilage in his right knee.  He felt that his knee was bone-on-bone.  The Veteran said that his right knee would give out all of the time.  He stated that his knee had instability all of the time.  Movement aggravated his knee.  He wore a knee brace.  He was not involved in sports due to the pounding on the knees.  

On VA examination in December 2011, the Veteran reported that activity caused flares.  He was able to walk, but he experienced pain walking long distances.  The examiner noted an antalgic gait pattern.  Right knee range of motion was from -5 to 120 degrees.  Crepitus was present.  Lachman's test and McMurray's test were negative.  The right knee was stable to varus and valgus stress.  Repetitive motion caused an increase in fatigue and pain.

In December 2013, the Veteran complained to a VA treatment provider of worsening pain in his right knee.  He said that the pain had decreased his mobility and working capacity.  

A VA orthopedic consult note from February 2014 contains the Veteran's complaints of severe right knee pain.  An X-ray revealed severe arthritis.  The range of motion of the right knee was from 0 to 120 degrees with pain.  No crepitus was noted.  The examiner was unable to detect any varus, valgus, or anterior/posterior instability.

On VA compensation and pension examination in April 2014, the Veteran remarked that he experienced knee pain.  He said that his right knee would give way and buckle at times.  He noticed swelling, and he took ibuprofen.  Increased activity and cold weather caused flare ups.  He used braces and wraps on a regular basis.  It was noted that the Veteran worked as a letter carrier for the U.S. Postal Service.  

The right knee demonstrated a slight subluxation on examination.  There was mild lateral laxity of the right knee.  Flexion of the right knee was to 120 degrees with pain beginning at 100 degrees.  Extension was to 0 degrees with pain at 10 degrees.  After repetitive motion, flexion was to 110 degrees, and extension was to 0 degrees.  Anterior and posterior instability testing yielded normal results.  Medial-lateral instability testing gave a 1+ result.  There was evidence of slight patellar subluxation or dislocation on the right side, although there was no X-ray evidence of patellar subluxation.  The examiner indicated that the Veteran did not have a meniscal condition or a total knee joint replacement.  The Veteran regularly used a brace.

      C.  Analysis

In this case, the Veteran was granted service connection for a right knee disability by way of a June 1992 rating decision, which assigned a 10 percent disability rating, effective October 3, 1991, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 (for traumatic arthritis).  By rating decision in October 1998, an increased rating of 20 percent was awarded, effective May 20, 1998, subject to the provisions of Diagnostic Code 5010-5257 (for traumatic arthritis evaluated on the basis of recurrent subluxation or lateral instability).  Then, in April 1999, the disability rating was increased to 30 percent, effective December 30, 1998, again under Diagnostic Code 5010-5257.  By rating decision dated December 2009, the RO proposed to reduce the disability rating to 10 percent.  In a February 2010 rating decision, the RO reduced the evaluation to 10 percent, effective May 1, 2010.  

As an initial matter, the Board notes that because the 30 percent disability rating for the right knee disability (on the basis of instability) was in effect for a period exceeding 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  See 38 C.F.R. § 3.344.

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a December 2009 letter, the Veteran was informed of the proposed reduction for the right knee disability and of his right to submit evidence showing that such change should not be made, and to request a predetermination hearing.  Thereafter, a February 2010 rating decision reduced the award prospectively, effective May 1, 2010.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

The April 1999 RO decision which originally granted the 30 percent disability rating for the Veteran's right knee disability on the basis of instability was based primarily on the results of a February 1999 VA examination.  The December 2009 proposal to reduce the disability rating on the basis of instability from 30 percent to 10 percent was based primarily on the results of a November 2009 VA examination.

The Board has carefully considered both of these examination reports finds the November 2009 VA examination on which the rating reduction was proposed to be comparably complete in showing improvement in the Veteran's right knee stability.  In the original February 1999 VA examination report, the examiner recorded the Veteran's history of a prior right knee injury.  The examiner recorded the Veteran's comments concerning his job and his increasing pain.  The examiner considered the Veteran's reported history as well as the results of his own objective examination.  The November 2009 VA examiner also recorded the Veteran's subjective symptoms.  Comments were made regarding the effect of the right knee disability on the Veteran's job and activities of daily life.  The claims file was reviewed.  The examiner specified the tests that were performed and recorded the specific findings from his own observations.  As the November 2009 examiner specifically reviewed the claims file, recorded the Veteran's past medical history, and specified the tests that were performed,  the Board finds that the November 2009 examination forming the basis for the reduction was full and complete, and at least as full and complete as the February 1999 examination upon which the rating was originally based.  See 38 C.F.R. § 3.344(a).

Further, the facts of the case establish that reduction was actually warranted.  In October 2007, an examiner indicated that the Veteran's right knee was stable to varus and valgus stress.   In November 2008, a private examiner found no appreciative instability of the right knee.  At the end of a September 2008 VA examination report, the examiner specified that no instability was found.  Following surgery, however, that instability was greatly improved.  The April 2009 examiner found no more than slight instability medially, and noted complete correction of the previously identified cruciate ligament problems.  Medical findings thereafter show at worst mild instability or 1+ instability (0-5 mm) which is no more than slight.  Moderate or severe instability is not shown.  These findings correspond to no greater than a slight impairment, which warrants assignment of a 10 percent evaluation.  While the Veteran may be competent to relate symptoms, to include experiencing the sensation of instability or giving way in his knee, the Board finds the objective clinical findings of the competent health care specialists of record to be far more probative, as they were created by impartial professionals in the context of providing objective observations of the Veteran.

Accordingly, there was sustained, material improvement that is certain to continue under the ordinary conditions of life and work as shown by multiple examinations.  The preponderance of the evidence demonstrates that reduction was proper.  After full compliance with due process protections, the RO properly reduced the 30 percent evaluation for right knee instability from 30 percent to 10 percent, effective May 1, 2010.

The Board has considered whether there are other appropriate diagnostic codes applicable to the Veteran's right knee disability that would provide support for the assignment of a disability rating higher than 10 percent at the time of the reduction.  These will be discussed further below in the context of the appeal for an increased rating.  

III.  Increased Ratings

      A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, limitation of flexion of the knee is rated as follows:
 
A 10 percent disability rating is assigned for flexion limited to 45 degrees;  
A 20 percent disability rating is assigned for flexion limited to 30 degrees; and 
A 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the knee is rated as follows:

A 10 percent disability rating is warranted for extension limited to 10 degrees;
A 20 percent disability rating is assigned for extension limited to 15 degrees;
A 30 percent disability rating is assigned for extension limited to 20 degrees;
A 40 percent disability rating is assigned for extension limited to 30 degrees; and 
A 50 percent disability rating is assigned for extension limited to 45 degrees.  

See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

The VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2013). When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

      B.  Right Knee

The Veteran filed the present claim for an increased rating for his right knee disability in July 2008.  For the time period pertinent to this claim, the Veteran has received disability ratings of a 30 percent prior to May 29, 2008; a temporary 100 percent rating on the need for convalescence from May 29, 2008 to August 1, 2008, a 30 percent rating from August 1, 2008 to May 1, 2010, and a 10 percent rating thereafter under Diagnostic Code 5257 (for instability).  He has also been in receipt of disability ratings of 20 percent prior to July 31, 2008 and 30 percent thereafter under Diagnostic Code 5010-5261 (for limitation of extension), 10 percent from April 25, 2014 under Diagnostic Code 5010-5260 (for limitation of flexion) of the right knee.

The factual background concerning the right knee was recounted above and will not be repeated.

The Board will first consider if an increased rating is warranted at any time pertinent to the appeal on the basis of right knee stability under Diagnostic Code 5257.  The Board notes that a 30 percent disability rating is the maximum schedular disability rating available under Diagnostic Code 5257.  As the Veteran was in receipt of a 30 percent rating under DC 5257 prior to May 2008, and following his temporary total disability rating through May 2010, a higher disability rating is not available for those time periods under DC 5257.

From May 2010, there is no basis for assignment of a disability rating higher than the currently assigned 10 percent for the right knee under DC 5257.  The Board has considered the Veteran's subjective complaints of weakness and giving way, and the Board recognizes that he is competent to describe his symptoms.  However, as to an increased rating, the Board finds the results of physical examination by multiple competent health care specialists suggesting no more than mild instability to be more persuasive.  In that regard, the Board notes that a majority of records and examinations from May 2010 showed no instability, even upon specific instability testing.  See October 2010 and December 2011 VA examination reports, and February 2014 VA consult note.  Although laxity was noted in the April 2014 VA examination, the examiner specified that the subluxation was slight.  As the consistent medical instability testing yielded normal results, and the one examiner who observed laxity did not suggest that the laxity was moderate, the Board finds that the objective medical evidence outweighs the Veteran's subjective complaints.  As such, the Board concludes that a disability rating in excess of 10 percent under Diagnostic Code 5257 for instability is not warranted from May 2010 for the right knee.

Concerning limitation of motion, there is no basis for assignment of a compensable disability rating under DC 5260 (for limitation of flexion) prior to April 2014.  Prior to April 2014, the evidence reflects that flexion of the right knee was limited, at worst, to 80 degrees, with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  From April 2014, a disability rating in excess of the currently assigned 10 percent under Diagnostic Code 5260 (for limitation of flexion) is not warranted, as the evidence shows that for this time period, the Veteran exhibited forward flexion of the right knee to 100 degrees with consideration of pain.  This finding does not meet the criteria even for the currently assigned 10 percent rating under Diagnostic Code 5260, much less for a higher rating.

The Board also finds that the weight of the evidence is against awarding a disability rating in excess of 20 percent prior to July 2008 under Diagnostic Code 5261 (for limitation of extension).  For this time period, a VA treatment record from October 2007 reflects that the Veteran's range of motion extended to 0 degrees; similarly, another VA treatment note from May 2008 shows that the Veteran had full extension of the right knee.  These findings do not meet the criteria even for the currently assigned 20 percent rating under Diagnostic Code 5261 prior to July 2008, much less for a higher rating.

For the time period from July 2008, the evidence reflects that extension of the right knee was limited, at worst, to 20 degrees, with consideration of pain.  The aforementioned extension measurement is consistent with the currently assigned 30 percent rating under DC 5261.  A higher rating is not warranted, as even with consideration of pain, the Veteran's right knee extension was not limited to 30 degrees.

Consideration of alternative Diagnostic Codes will be made further below.

      C.  Left Knee

The Veteran filed the present claim for an increased rating for his left knee disability in July 2008.  For the time period pertinent to this claim, the Veteran has been in receipt of disability ratings of 10 percent under Diagnostic Code 5010-5261 (for limitation of extension), and 10 percent from April 25, 2014 under Diagnostic Code 5010-5260 (for limitation of flexion) of the left knee.

In October 2007, he was seen for knee pain.  His left knee range of motion was from 0 to 120 degrees.  Crepitus was present throughout the range of motion.  The examiner indicated that the left knee was stable to varus and valgus stress.  There was a negative Lachman's test, negative posterior and anterior drawer's test, and negative McMurray's sign.

He was afforded a VA compensation and pension examination in September 2008.  At that time, the Veteran reported increasing bilateral knee pain.  He took ibuprofen twice a day, and he constantly used knee braces.  It was noted that the Veteran could only stand for 15 to 30 minutes.  The examiner observed an antalgic gait, but there was no abnormal weightbearing or ankylosis.  The Veteran reported that his knees had given out in the past.  Using a goniometer, left knee flexion was from 5 to 130 degrees.  No ligamentous laxity was found, but there was mild crepitus.  The Deluca examination consisted of four additional exercises in the left knee with mild to moderate pain, mild weakness and fatigue, but no incoordination or additional loss of range of motion.  No instability was found.

On VA compensation and pension examination in November 2009, the Veteran reported continued worsening of his knees.  He continued to treat them with ibuprofen.  Instability, stiffness, weakness, fatigability, and lack of endurance were reported.  No dislocation or subluxation was noted.  The Veteran reported moderate flare-ups two or three times per week that were alleviated by rest, elevation, and ibuprofen.  The Veteran continued to work; however, he had stopped all sports and limited his recreation, chores, shopping, and exercise during flares.  The Veteran used a brace and was able to stand for 15 to 30 minutes.  He walked with an antalgic gait, but there was no evidence of abnormal weightbearing.  Left knee flexion was to 115 degrees, and extension was to 0 degrees.

The Veteran was afforded another VA examination in February 2010.  The Veteran described left knee pain, weakness, stiffness, and swelling.  He reported weekly flare-ups that were moderate in severity.  He treated his flare-ups with ibuprofen, heat, ice, and rest.  He wore a brace on a daily basis.  The examiner indicated that there were no functional limitations on standing or walking due to the left knee.  The Veteran indicated that he frequently used a cane and a brace.  The Veteran walked with an antalgic gait; there was no evidence of abnormal weightbearing.  Left knee flexion was from 0 to 120 degrees with tenderness at 115 degrees.  Extension was to 0 degrees with tenderness at 5 degrees.  On repetitive use, there was a mild increase in pain without additional weakness, excess fatigability, incoordination, lack of endurance, or additional loss in range of motion.  The examiner found no effusion, swelling, erythema, or laxity of the left knee.  There was crepitus, snapping, and grinding.

On VA compensation and pension examination in October 2010, the Veteran reported that he had pain, weakness, stiffness, and occasional effusions which were brought on by daily flare ups.  The Veteran worked as a mailman, and he was currently able to walk his entire mail route, although he had difficulty with stairs.  His flare ups limited his speed and motion.  He did not use a knee brace on his left knee.

The examiner used a goniometer to obtain range of motion findings.  Left knee extension was to -2 degrees.  Flexion was to 133 degrees.  The knee was stable to varus and valgus stresses.  McMurray's test was negative, and Lachman's exam was symmetric with a firm endpoint.  Repetitive motion brought on a mild increase in pain without any additional weakness, fatigability, incoordination, lack of endurance, or additional loss of range of motion.

At his November 2011 Board hearing, the Veteran said that his left knee was starting to ache more because he favored it.  When he would get up, he would hear crunching and popping noises.  He wore a knee brace.  He was not involved in sports due to the pounding on the knees.  

On VA examination in December 2011, the Veteran reported that his left knee constantly hurt and would pop.  Activity caused flares.  He was able to walk, but he experienced pain walking long distances.  The examiner noted an antalgic gait pattern.  Left knee range of motion was from 0 to 120 degrees.  Crepitus was present.  Lachman's test and McMurray's test were negative.  The left knee was stable to varus and valgus stress.  Repetitive motion caused an increase in fatigue and pain.

On VA compensation and pension examination in April 2014, the Veteran remarked that he experienced knee pain.  He noticed swelling, and he took ibuprofen.  Increased activity and cold weather caused flare ups.  He used braces and wraps on a regular basis.  It was noted that the Veteran worked as a letter carrier for the U.S. Postal Service.  

The left knee did not demonstrate significant subluxation on objective examination.  There was mild lateral laxity of the left knee.  Left knee flexion was to 130 degrees with pain at 120 degrees.  Extension was to 0 degrees with no objective evidence of painful motion.  After repetitive use testing, flexion was to 125 degrees, and extension was to 0 degrees.  Anterior and posterior instability testing yielded normal results.  Medial-lateral instability testing gave a 1+ result.  There was no evidence of slight patellar subluxation or dislocation on the left side.  The examiner indicated that the Veteran did not have a meniscal condition or a total knee joint replacement.  The Veteran regularly used a brace.

Concerning limitation of motion, there is no basis for assignment of a compensable disability rating under DC 5260 (for limitation of flexion) prior to April 2014.  Prior to April 2014, the evidence reflects that flexion of the left knee was limited, at worst, to 115 degrees, with consideration of pain.  The aforementioned flexion measurement is consistent with no more than a 0 percent (noncompensable) rating under DC 5260.  From April 2014, a disability rating in excess of the currently assigned 10 percent under Diagnostic Code 5260 (for limitation of flexion) is not warranted, as the evidence shows that for this time period, the Veteran exhibited forward flexion of the left knee to 120 degrees with consideration of pain.  This finding does not meet the criteria even for the currently assigned 10 percent rating under Diagnostic Code 5260, much less for a higher rating.

The Board also finds that the weight of the evidence is against awarding a disability rating in excess of 10 percent at any time throughout the period of appeal under Diagnostic Code 5261 (for limitation of extension).  For this time period, the evidence reflects that extension of the left knee was limited, at worst, to 5 degrees, with consideration of pain.  These findings do not meet the criteria even for the currently assigned 10 percent rating under Diagnostic Code 5261, much less for a higher rating.

Turning to instability, the Board concludes that assignment of a separate compensable rating under DC 5257 is warranted throughout the period of appeal.  Instability was noted by VA examiners both in November 2009 and in April 2014.  However, the record suggests that the instability of the left knee is best characterized as mild; although the Veteran has asserted that his left knee is unstable, the April 2014 VA examiner characterized the Veteran's left knee medial instability as 1+ instability (0-5 mm), which is no more than slight.  Other examiners indicated that the Veteran's left knee was stable to varus and valgus stress.  See treatment records from October 2007, October 2010, December 2011.  The Board finds that the objective medical evidence outweighs the Veteran's subjective complaints, as the medical evidence was created by trained health care providers objectively performing their professional duties.  In light of these medical records, the Board finds that a separate 10 percent rating, but no higher, is warranted throughout the period of appeal for mild instability of the left knee, pursuant to Diagnostic Code 5257.

Consideration of alternative Diagnostic Codes will be made further below.

      D.  Both Knees

In addition, no higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's bilateral knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move both of his knees, albeit with some limitation of motion, so they are clearly not ankylosed.  There are no reports or evidence of dislocated or removed semilunar cartilage.  As such, he cannot receive a higher rating under Diagnostic Code 5258 or 5259.  

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in both knees.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted for either knee.

      E.  Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for his bilateral knee disabilities on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As such, the Board need not consider the second and third prongs of Thun, and referral for extraschedular consideration is not appropriate in this case.

Finally, in reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disability on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.



ORDER

Entitlement to restoration of a 30 percent evaluation for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability) is denied.

Entitlement to a disability rating in excess of 30 percent prior to May 1, 2010, and 10 percent thereafter for post-traumatic changes in patella, right knee, status post meniscal repair (on the basis of instability) is denied.

Entitlement to a disability rating in excess of 20 percent prior to July 31, 2008 and 30 percent thereafter for degenerative joint disease, right knee (on the basis of limitation of extension) is denied.

Entitlement to a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for degenerative joint disease, right knee (on the basis of limitation of flexion) is denied.

Entitlement to a disability rating in excess of 10 percent for left knee pain and musculoligamentous strain (on the basis of limitation of extension) is denied.

Entitlement to a compensable disability rating prior to April 25, 2014, and in excess of 10 percent thereafter for left knee pain and musculoligamentous strain (on the basis of limitation of flexion) is denied.

Entitlement to a separate disability rating of 10 percent, but no higher, for left knee pain and musculoligamentous strain (on the basis of instability) is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


